DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires that the brake and accelerator pedals be active at the same time creating net command that is either positive or negative but not both simultaneously.  For the purpose of examination this will be a monitoring of the accelerator and the brake pedal.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mogi (U.S. Pat. No. 6,796,287).
Regarding claims 1, 9, 10, Mogi discloses a controller for a vehicle, wherein the vehicle includes: an engine (200) as a drive source; a motor-generator (MG1 and MG2) as a drive source; and a battery (150) that supplies power to the motor-generator, the engine includes a forced-induction device (This is in the preamble and not found in the body of the claims), the 
controller comprising: a target traveling torque (s102) calculating unit that calculates a target traveling torque based on an accelerator operated amount by a driver, the target traveling torque being a target value of a traveling torque of the vehicle; 
a target torque calculating unit that calculates a target engine torque (s102) and a target motor torque (col. 12, lines 60-67) based on the target traveling torque, the target engine torque being a target value of a torque of the engine, and the target motor torque being a target value of a torque of the motor-generator; and 
a torque controlling unit (260, 156) that controls the torque of the engine based on the target engine torque, and controls the torque of the motor-generator based on the target motor torque, wherein the target torque calculating unit is configured to execute an increasing process that increases, on condition that the target traveling torque is greater a threshold (s104), a ratio of the target engine torque to the target traveling torque as compared to a case in which the target traveling torque is less than or equal to the threshold, and 
the threshold is less than a maximum output value, which is a maximum value of a torque that can be generated by the motor-generator (s106-s124).
Regarding claim 2 which depends from claim 1, Mogi discloses wherein the target torque calculating unit is configured to execute the increasing process on condition that a state in which the target traveling torque is greater than the threshold has continued for a predetermined time or longer (shown in the citation since this requires a time greater than zero).
Regarding claim 3 which depends from claim 1, Mogi discloses wherein the target torque calculating unit is configured to execute the increasing process on condition that the target traveling torque is greater than the threshold, and that the accelerator operated amount is greater than or equal to a predetermined operated amount (s106-s124).
Regarding claim 4 which depends from claim 1, Mogi discloses wherein the target torque calculating unit is configured to execute the increasing process on condition that the target traveling torque is greater than the threshold, and that the accelerator operated amount and a brake operated amount by the driver are both greater than 0 (col. 7, lines 8-12).
Regarding claim 5 which depends from claim 4, Mogi discloses wherein the vehicle includes: 
a driven wheel (172); and 
a clutch (140 would be able to interrupt) that interrupts power transmission through a power transmission path from the engine to the driven wheel, 
the controller further comprising a permissible value setting unit that sets a permissible value, which is an upper limit of the torque of the engine (Tmax), wherein the target torque calculating unit is configured to calculate the target engine torque such that the target engine torque does not exceed the permissible value (col. 13, lines 42-52).
Regarding claim 6 which depends from claim 5, Mogi discloses wherein the motor-generator is located between the engine and the clutch on the power transmission path (shown in fig. 1), and the torque controlling unit is configured to, when the target traveling torque is greater than the threshold, and the accelerator operated amount and the brake operated amount are both greater than 0, execute the increasing process and control the motor- generator such that power generation of the motor-generator is performed using the torque of the engine (fig. 5).
Regarding claim 7 which depends from claim 6, Mogi discloses wherein the permissible value setting unit is configured to 
set the permissible value based on at least one of a 
maximum input value, which is a maximum value of a torque that can be delivered to the motor-generator (col. 13, lines 42-52), or 
an input limitation power, which is a limit value of a power distributed to the battery (input value option addressed).
Regarding claim 8 which depends from claim 7, Mogi discloses wherein the permissible value setting unit is configured to calculate a first permissible value based on the maximum input value (addressed in claim 7 above), calculate a second permissible value based on the input limitation power (col. 17, lines 30-50), and set the permissible value to the smaller one of the first permissible value or the second permissible value (If the SOC allows for torque assist than the engine is controlled to it max output otherwise it is controlled at lower compression ratios which limits the power and permissible value).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747